OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 26,1941.
In this proceeding the referee found the respondent guilty of having been convicted of a “serious crime” within the meaning of section 691.7 of the rules of this court (22 NYCRR 691.7) in that he was held in criminal contempt in the Supreme Court, Queens County, fined $250 and sentenced to 30 days in jail. The criminal contempt determination was confirmed by this court on July 10,1978 (Matter of Leeds v Browne, 64 AD2d 642). The petitioner has moved to confirm the report of the referee.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The respondent is guilty of the misconduct alleged and the petitioner’s motion to confirm said report is granted.
*97In determining an appropriate measure of discipline to be imposed, we are mindful of the referee’s statement that respondent “still fail[s] to recognize his conduct to have been contumacious, and, far from demonstrating any remorse, expressly stated that he would repeat it under the same circumstances.”
Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing July 1, 1982, and until the further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Weinstein, JJ., concur.